TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING


                                       NO. 03-15-00105-CR



                                    Justin Murphy, Appellant

                                                  v.

                                   The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
         NO. C-1-CR-07-200104, HONORABLE JON N. WISSER, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant Justin Murphy filed a petition for writ of habeas corpus in the trial court

below, alleging ineffective assistance of counsel in the proceedings preceding his 2007 conviction

for the misdemeanor offense of driving while intoxicated. The trial court conducted an evidentiary

hearing, made findings of fact and conclusions of law, and denied relief. This appeal followed.

               On the date appellant’s brief was due, counsel for Murphy filed a motion to remand

the cause to the trial court to conduct further evidentiary hearings. The basis for counsel’s request

is his dissatisfaction with the lower court’s finding that Murphy’s trial counsel from the 2007 case,

who testified during the evidentiary hearing, was a credible witness. In counsel’s view, “[t]here is

no evidence in the record to overturn the credibility finding of the trial court on appeal and the only
way for Applicant to prosecute his writ would be to establish more evidence regarding credibility

in the trial court.” According to counsel, this additional evidence would include prior testimony

from Garet Johnson, an individual who raised a similar claim against the same trial counsel in a

separate proceeding.1 In other words, counsel wants us to remand this case so that the trial court may

reconsider its credibility finding in light of the record in the Johnson case.2

               In certain cases in which the existing evidentiary record is inadequate to decide

an issue on appeal, this Court has the authority to abate the appeal and remand the case to the

trial court to conduct further evidentiary hearings.3 However, no such circumstances are present

here. Accordingly, we deny Murphy’s motion to remand.

               As an alternative to remand, counsel for Murphy asks us to dismiss the appeal, stating

that “without further evidence there is no basis for appeal.” However, counsel’s motion is not signed

by appellant, which is a prerequisite for dismissing an appeal in a criminal case on appellant’s

motion.4 Accordingly, we deny the motion to dismiss. We order counsel to file either a motion to


       1
           See Ex parte Johnson, No. 03-13-00726-CR, 2015 Tex. App. LEXIS 7770
(Tex. App.—Austin July 29, 2015, no pet. h.) (mem. op., not designated for publication) (affirming
trial court’s denial of habeas relief involving similar ineffective-assistance-of-counsel claim).
       2
          We note that Murphy’s current counsel, Adam Reposa, is the same attorney who
represented Johnson in that proceeding.
       3
          See, e.g., Barton v. State, 21 S.W.3d 287 (Tex. Crim. App. 2000) (authorizing appellate
court to abate and remand for hearing on proper amount of restitution); Hutchinson v. State,
86 S.W.3d 636, 639-40 (Tex. Crim. App. 2002) (authorizing appellate court to abate and remand
for further Batson hearings when necessary); see also Crosson v. State, 36 S.W.3d 642, 647-48
(Tex. App.—Houston [1st Dist.] 2000, no pet.) (listing situations in which abatement and remand
for further evidentiary hearings is authorized).
       4
         See Tex. R. App. P. 42.2(a) (“The appellant and his or her attorney must sign the written
motion to dismiss. . . .”).

                                                  2
dismiss that complies with the rules or appellant’s brief, which is now overdue, no later than

December 28, 2015.5

               It is ordered on November 24, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




       5
          If counsel believes the appeal to be frivolous, he should file a brief pursuant to Anders
v. California. See 386 U.S. 738 (1967); see also Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.
App. 2014).

                                                3